DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the response after final filed 4/22/2022 in which claim 1 was amended, claims 2 and 3 were cancelled, and claims 21-26 were added.
Claims 1, 4, 5, and 16 -26 remain pending with claims 19 and 20 remaining withdrawn.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 19 and 20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rebecca Smirk (Reg. No. 61295) on 27 April 2022.

The application has been amended as follows: 

In claim 16, line 1, “claim 2” should be amended to read –claim 1–;
In claim 16, line 2, “layer” should be amended to read –region–;
In claim 18, line 1, “claim 2” should be amended to read –claim 1–;
In claim 18, line 2, “layer” should be amended to read –region–;
Cancel claims 19 and 20;
In claim 22, line 1, “claim 11” should be amended to read –claim 21–;
In claim 22, line 2, “a growth substrate” should be amended to read –the semiconductor substrate–;
In claim 26, line 2, “layer” should be amended to read –region–.
Allowable Subject Matter
Claims 1, 4, 5, 16-18, and 21-26 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Ohmae et al (CN 1992359 and Ohmae hereinafter), discloses a method for selectively growing a semiconductor structure (Fig. 3), the method comprising: forming a plurality of sections of mask material (12; [0129]) on a surface of a semiconductor substrate (Fig. 3), the semiconductor substrate comprising at least one p-type region (15 can be p-type; [0034] and [0151]) and at least one n-type region (18 can be n-type; [0034] and [0151]) on a growth substrate (Fig. 3); growing a III-nitride film (15; [0129]) around the plurality of sections of mask material to form at least one embedded trench, the mask material remaining in the at least one embedded trench during growing of the III-nitride film (Fig. 3); and annealing the semiconductor structure (Fig. 3; [0302]; thermal technique is interpreted to be the annealing step). Ohmae fails to expressly disclose wherein the III-nitride film is a III-nitride light emitting layer.
As to claim 21: the closest prior art, Ohmae et al (CN 1992359 and Ohmae hereinafter), discloses a method for selectively growing a semiconductor structure (Fig. 3), the method comprising: forming a plurality of sections of mask material (12; [0129]) on a surface of a semiconductor substrate (Fig. 3); growing a III-nitride film (15; [0129]) around the plurality of sections of mask material to form at least one embedded trench, the mask material remaining in the at least one embedded trench during growing of the III-nitride film (Fig. 3); and annealing the semiconductor structure (Fig. 3; [0302]; thermal technique is interpreted to be the annealing step). Ohmae fails to expressly disclose wherein there are nearest neighbor trenches that are spaced less than twice a maximum length of diffusion of hydrogen during an annealing process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813